Exhibit 99.1 Washington Trust Bancorp, Inc. Investment Portfolio – Supplemental Information June 30, 2008 Credit Amortized Unrealized Estimated (Dollars in thousands) Rating Cost Gains Losses Fair Value Trust Preferred Securities Collateralized Debt Obligations A $ 7,479 $ – $ (1,744 ) $ 5,735 Individual Name Issuers (1): AA 15,411 – (3,128 ) 12,283 A 13,188 – (2,441 ) 10,747 BBB 1,907 – (314 ) 1,593 Total Trust Preferred Securities $ 37,985 $ – $ (7,627 ) $ 30,358 Corporate Bonds BBB $ 1,746 $ – $ (13 ) $ 1,733 (1) - We own various series of trust preferred securities issued by several corporate financial institutions.The following amounts represent the percentages greater than 10% of the total estimated fair value of trust preferred securities holdings for individual name issuers, including, where applicable, the impact of mergers and acquisitions of issuers subsequent to original purchase:25%, 15%, 13% and 11%. June 30, 2008 Amortized Unrealized Estimated (Dollars in thousands) Cost Gains Losses Fair Value Common and Preferred Stocks Common Stock $ 1,458 $ 337 $ (270 ) $ 1,525 Preferred: FNMA Preferred Stock 713 – (11 ) 702 FHLMC Preferred Stock 358 – (23 ) 335 Other Preferred (financials) 4,064 – (365 ) 3,699 Other Preferred (utilities) 1,000 – (113 ) 887 Total Preferred 6,135 – (512 ) 5,623 Total Common and Preferred Stocks $ 7,593 $ 337 $ (782 ) $ 7,148 The Corporation recorded impairment charges to earnings for equity securities deemed to be other-than-temporarily impaired in the amounts shown in the following table: (Dollars in thousands) Three Six Periods ended June30, 2008 Months Months FNMA and FHLMC Preferred Stock $ 430 $ 430 Other Preferred (financials) 719 1,577 Total $ 1,149 $ 2,007
